Exhibit 10.1


SCHEDULE OF COMPENSATION FOR
NON-EMPLOYEE DIRECTORS
Adopted effective as of February 26, 2016


This schedule describes the compensation payable by ChannelAdvisor Corporation
(the “Company”) to individuals who are not employed by the Company but serve as
members of the Company's Board of Directors. The compensation consists of cash
and equity compensation components as described below. In addition, the Company
will pay or reimburse directors for reasonable expenses incurred in performing
the duties of the director in accordance with the Company's business expense
reimbursement policy and procedures. This schedule is not intended to create any
contractual obligation with any director and may be amended by the Company at
any time.


Cash Compensation:


Annual retainer for indicated role:


Member of the Board of Directors
$50,000
Chair of the Audit Committee
$20,000
Chair of the Compensation Committee
$10,000
Chair of the Nominating and Corporate Governance Committee
$6,000
Member of the Audit Committee
$7,000
Member of the Compensation Committee
$5,000



Each non-employee director will be paid the retainer listed above for membership
on the Board of Directors and for each other role in which the director serves.
Committee Chairs will receive the retainer for service as chair in lieu of the
retainer for committee membership. Effective July 1, 2014, the retainer will be
earned on the first day of the fiscal quarter in which the director serves in
the indicated role. No adjustment will be made nor any repayment due in the
event that a director does not serve in the indicated role for the remainder of
the quarter. Retainers are in lieu of meeting fees.


Equity Compensation:


Each non-employee director then serving on the Board will be granted on the
first business day of March a restricted stock unit award having a value equal
to $150,000 based on the closing price per share of the Company’s common stock
two business days before the grant date. The award will be granted pursuant to
the Company's 2013 Equity Incentive Plan. The award vests in full on the first
anniversary of the grant date, provided that the director is serving as a member
of the Board of Directors or as an employee or Consultant of the Company or an
Affiliate under the Plan on the date of vesting. The awards will be awarded only
if approved by the Compensation Committee on or before the grant date. Awards
will be made pursuant to the applicable form of Restricted Stock Unit Grant
Notice and Restricted Stock Unit Award Agreement as approved by the Compensation
Committee from time to time.




